
	
		II
		110th CONGRESS
		1st Session
		S. 1867
		IN THE SENATE OF THE UNITED STATES
		
			July 24, 2007
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To require the Administrator of the Federal Aviation
		  Administration to conduct a study on the operation of helicopters over Long
		  Island, New York and for other purposes.
	
	
		1.Study and Report on Certain
			 Helicopter Operations
			(a)Study and
			 ReportNot later than 90 days
			 after the date of the enactment of this Act, the Administrator of the Federal
			 Aviation Administration shall conduct a study and report to Congress on the
			 helicopter operations over Long Island, New York. The study and report shall
			 include information and recommendations with respect to the following:
				(1)The effect of
			 helicopter traffic on residential areas including—
					(A)an analysis of
			 the safety issues relating to helicopter operations;
					(B)an analysis of
			 noise levels related to helicopter operations and ways to abate the noise
			 levels; and
					(C)an analysis of
			 any other issue relating to helicopter traffic on residential areas.
					(2)The feasibility
			 of diverting helicopters from residential areas.
				(3)The feasibility
			 of creating specific air lanes for helicopter operations.
				(4)The feasibility
			 of establishing altitude limits for helicopter operations.
				(b)ExceptionsAny
			 limitations or restrictions with respect to helicopter operations over Long
			 Island, New York shall not apply to helicopters performing operations for
			 accredited news organizations, law enforcement, or emergency services.
			
